DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 7/20/2022 in which claims 3, 13, 27 and 28 have been amended. Claims 1, 2, 4-8, 10-12, 14-22, 24 and 25 are cancelled. Currently claims 3, 9, 13, 23 and 26-29 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, 13, 23 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1).
Regarding claims 28, 13 and 26, Matsugi discloses a drug delivery system for reducing risk of a thromboembolic event (Matsugi discloses the system as set forth below, “for reducing the risk of a thromboembolic event” has been interpreted as intended use since it merely states the purpose of the invention; see MPEP 2111.02 II. The examiner notes that this is a function of delivering the aspirin in the system/method of Matsugi. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The examiner notes applicant has not provided any evidence that the prior art does not inherently posses the functionally defined limitations. Further, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978), the system comprising:
 a dose of less than 80 mg acetylsalicylic acid, less than 75mg of acetylsalicylic acid (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid; each single dose is 5-200mg [0107]) or a pharmaceutically acceptable salt thereof, in powder form comprising dry particles (abstract; [0098]-[0099], [0101]; [0124]); and 
a dry powder inhaler (abstract; figure 1) for oral inhalation [0003]-[0004];  [0096], the dry powder inhaler comprising a mouthpiece (13) and a reservoir (5a 5b) for receiving the dose of the ASA. 
In the case Matsugi lacks sufficient specificity for the claimed dosage, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the dose of Matsugi as applicant appears to have placed no criticality on the claimed range of less than 80 mg, less than 75 mg (see [0021] of applicant’s disclosure) and since the courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.)
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 micron to about 5 microns, from about 1.7um to about 2.7um. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to one having ordinary skill in the art before the invention as made to have modified Matsugi wherein the dry particles have a median geometric diameter ranging from 1 micron to about 5 microns, from about 1.7um to about 2.7um as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of 1 micron to about 5 microns, from about 1.7um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.

Regarding claims 27, 3, 23 and 29 Matsugi discloses a method, the method comprising administering through oral inhalation [0003]-[0004] to the patient a dose of acetylsalicylic acid (paragraph [0098]-[0099], [0101], aspirin is also known as acetylsalicylic acid) (abstract; [0098]-[0099], [0101]) or a pharmaceutically acceptable salt thereof, formulated as a dry powder particles (abstract; [0098]-[0099], [0101]; [0124]) wherein the dose of ASA is less than 80 mg, less than 75 mg (Matsugi discloses single dosages of 5-200mg [0107], which reads on less than 80 mg, less than 75mg. Alternatively, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)) Matsugi also discloses an amount bioequivalent to an oral dose of from 80mg to 325 mg of acetylsalicylic acid ([0107] discloses the range of 5-200mg as set forth above, according to applicant’s disclosure a bioequivalent dosage is less than about 80 mg [0021]-[0022], and thus Matsugi discloses an amount bioequivalent to the oral dose as claimed). Alternatively, the courts have held that when claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). The examiner also notes applicant appears to have placed no criticality on the claimed ranges of less than 80 mg, less than 75 mg (see [0021] of applicant’s disclosure).
Matsugi does not explicitly disclose wherein the particles have a median geometric diameter ranging from 1 microns to about 5 microns, about 1.7um to about 2.7um. Matsugi describes delivering powder to the airways [0094] but does not explicitly state which structure of the airways the powder is being delivered to. 
However, Morton discloses that particle sizes can be altered in order to reach a target structure. Specifically, Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsugi wherein the particles have a median geometric diameter ranging from 1 microns to about 5 microns, about 1.7um to about 2.7um as taught by Morton for the purpose of reaching the alveoli for systemic delivery [0006]. It appears that applicant has not placed any criticality to the specific range of greater from 1 microns to about 5 microns, about 1.7um to about 2.7um (see [0017] of applicant’s disclosure). The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934.
Matsugi as modified discloses a method of reducing risk of a thromboembolic event in a patient as required in the preamble since Matsugi as modified discloses the method steps as set forth in the rejection above. The examiner notes that this is a function of delivering the aspirin in the system/method of Matsugi. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The examiner notes applicant has not provided any evidence that the prior art does not inherently posses the functionally defined limitations (reducing a thromboembolic event). Further, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsugi et al. (US 2002/0158150 A1) in view of Morton (US 2008/0127972 A1) and in further view of WebMD.
Regarding claim 9, Matsugi/Morton as set forth for claim 27 do not explicitly state that the ASA is administered as a preliminary treatment in response to a symptom of a thromboembolic event. 
However WebMD teaches that it is known to give aspirin to a patient in an emergency (specifically when patient is experiencing heart attack symptoms; see “What to do before paramedics arrive”), and wherein the dose is administered as a preliminary treatment in response to a symptom of a thromboembolic event (see “What to do before paramedics arrive”).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Matsugi/Morton wherein the dose is administered as a preliminary treatment in response to a symptom of a thromboembolic event as taught by WebMD for the purpose of reducing the likelihood of mortality and damage to the heart.

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that Matsugi discloses that all particles greater than 1 um diameter are filtered out by citing paragraph [0094] of Matsugi. However, Matsugi does not constitute teaching away because the disclosure does not criticize, discredit, or otherwise discourage the opening of larger than 1 um (see MPEP 2145). Matsugi contemplates changing the sieving mesh or filter depending upon the size of the size of the particles as discussed in [0094]. In addition, [0094] discusses spraying into the airways, while Matsugi also contemplates inhalation as set forth in [0096]. Further, the prior art of Morton provides the motivation of altering delivery size for the purpose of reaching the alveoli for systemic delivery [0006]. Morton teaches deep regions of the lung (alveoli) are targeted for systemic delivery [0006] and that small spherical particles having a median geometric diameter (MMAD; as stated in the affidavit filed 10/31, point number 8 MMAD is equivalent to MGD) from 0.05-3 microns are suitable for reaching the deep lung [0006]. ([0007] also provides the range of 0.1-3 microns). Morton suggests including carrier particles that are larger in order to prevent agglomeration from occurring [0013]. The examiner makes two distinctions: 1) the claim does not preclude the powder from containing carrier particles in addition to the finer active particles and 2) Morton does not state that the active particles cannot be delivered without carrier particles. Thus the rejection is maintained.
Applicant’s representative asserts that Matsugi does not disclose the term “thrombotic” or “thromboembolic”, and thus the examiner created an imaginary disclosure from hindsight. The examiner notes that this is a function of delivering the aspirin in the system/method of Matsugi. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The examiner notes applicant has not provided any evidence that the prior art does not inherently posses the functionally defined limitations. Further, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
The examiner reiterates that WebMD is not relied upon for the administration method, but rather a time of administration. It is the examiner’s position that the record is clear from WebMD that is was well known prior to the instant invention that taking aspirin in response to a symptom of a thrombotic event is beneficial. The examiner acknowledges the route of administration (oral in webMD vs inhalation in Matsugi) is different. However, obviousness does not require absolute predictability, however, at least some degree of predictability is required (MPEP 2143.02). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bianco (EP 0499143 A2) discloses inhaling NSAIDs like aspirin (abstract)
Lecourt et al. (US 20020033174 A1) teaching inhaling a powder with active product [0034], the active product being acetylsalicylic acid (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785